Citation Nr: 0943932	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-02 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory condition, to include bronchiectasis. 

2.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

4.  Entitlement to service connection for left hip 
osteoarthritis. 

5.  Entitlement to service connection for a left shoulder 
strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to May 
1954.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine.  

In March 2008, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
this hearing is of record.

One of the issues on appeal was previously characterized by 
the RO as service connection for a left leg disability.  
After reviewing the Veteran's testimony and statements, as 
well as the findings of the VA examiners, it is clear that 
the Veteran is contending that service connection is 
warranted for a disability of the left hip.  Therefore the 
Board has recharacterized the issue on appeal as service 
connection for a left hip disability. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A chronic respiratory condition, to include 
bronchiectasis, is not etiologically related to any incident 
of active duty service.

2.  The Veteran's current degenerative arthritis of cervical 
spine was not present in service or within one year of 
discharge from service and is not related to a disease or 
injury in service.  

3.  The Veteran's current degenerative joint disease of the 
lumbar spine was not present in service or within one year of 
discharge from service and is not related to a disease or 
injury in service.  

4.  The Veteran's current left hip osteoarthritis was not 
present in service or within one year of discharge from 
service and is not related to a disease or injury in service.  


CONCLUSIONS OF LAW

1.  A chronic respiratory condition, to include 
bronchiectasis, was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

2.  Degenerative arthritis of the cervical spine was not 
incurred or aggravated during active service, and its 
incurrence or aggravation during service may not be presumed.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Degenerative joint disease of the lumbar spine was not 
incurred or aggravated during active service, and its 
incurrence or aggravation during service may not be presumed.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  Left hip osteoarthritis was not incurred or aggravated 
during active service, and its incurrence or aggravation 
during service may not be presumed.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recitation of Pertinent Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Respiratory Disability

The Veteran contends that he incurred chronic bronchitis 
during active duty service.  He testified in March 2008 that 
he was treated for bronchitis during service, and experienced 
recurrent sore throats and episodes of bronchitis every few 
years following his separation.  He also testified that he 
self-treated many of these sore throats with lozenges and hot 
toddies and therefore did not seek medical attention.  

Service treatment records show that, in June 1951, the 
Veteran was seen for complaints of slight sore throat and 
cough.  He had a fever, and a chest x-ray was interpreted as 
showing questionable early pneumonitis on the right mid to 
lower lobes of the lung.  The initial impression was rule out 
pneumonitis.  After treatment for several days, the chest x-
ray was unchanged and was interpreted as possibly showing 
bronchiectosis.  The Veteran was discharged as afebrile for 
36 hours.  The Veteran also reported having a sore throat in 
March 1953, but no diagnosis was rendered. There are no other 
complaints or treatment for a respiratory condition during 
service, and the Veteran's lungs and chest X-ray were normal 
at his May 1954 separation examination.  

The Veteran was diagnosed with an obstructive respiratory 
condition with associated bronchitis upon VA examinations 
conducted in October 2007 and November 2008.  In addition, 
post-service treatment records show several instances of 
treatment for bronchitis beginning in October 1982.  

As the record contains post-service diagnoses of a 
respiratory condition and service records document treatment 
for bronchiectasis, the Board finds that two of the three 
elements necessary for service connection-a current 
disability and an in-service injury-are demonstrated.

With respect to whether the evidence establishes a causal 
relationship between the Veteran's current respiratory 
disability and service, the Veteran has not reported a 
continuity of symptomatology.  The history he has provided is 
to the effect that he developed sore throats and bronchitis 
every few years after service, but most of his treatment was 
self-administered.  He has not reported that he experienced 
constant symptoms after his separation, and the record is 
negative for evidence of bronchitis after service until 
October 1982, almost 30 years after his separation from 
active duty service.  

Furthermore, the only medical opinions of record, those of 
the October 2007 and November 2008 VA examiner, weigh against 
the claim.  The October 2007 VA examiner found that there was 
no evidence of treatment for a breathing condition for more 
than 50 years after service, therefore, the Veteran's current 
disability was not related to his in-service treatment for 
bronchiectasis.  While the Veteran submitted medical records 
subsequent to the October 2007 VA examination documenting 
treatment for bronchitis beginning in October 1982, these 
records were considered by the November 2008 VA examiner who 
also provided opinions against the claim in the examination 
report and an April 2009 addendum report.  

The Board has considered the statements of the Veteran 
relating his current respiratory condition to service, but as 
a lay person, he is not competent to provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of recurrent bronchitis and a 
respiratory condition was almost 30 years after the Veteran's 
separation from active duty service.  In addition, there is 
no medical evidence that the Veteran's chronic respiratory 
condition is related to his active duty service.  The Board 
therefore concludes that the evidence is against a nexus 
between the Veteran's claimed disability and his active duty 
service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).



Disabilities of the Cervical Spine, Lumbar Spine, and Left 
Hip

The Veteran contends that he incurred chronic disabilities of 
the cervical spine, back, and left hip as a result of an 
injury during active duty service.  During his March 2008 
hearing, the Veteran testified that he incurred multiple 
injuries while serving aboard the USS Gudgeon, a naval 
submarine.  In March 1953, the submarine performed a "fast 
dive," during which the Veteran fell 10 feet through a hatch 
injuring his neck, back, shoulder, and legs.  

Service records, including deck logs of the USS Gudgeon for 
the month of March 1953, do not confirm that the submarine 
participated in a fast dive.  However, the Veteran's service 
treatment records show that he complained of a sore right 
heel, sore throat and back above the hip on March 30, 1953.  
He also reported pain in both costovertebral areas for one 
month.  An X-ray showed a bony exortosis on the right heel 
with no fracture.  No diagnoses related to the cervical 
spine, back, shoulder, or left leg were made, and the 
Veteran's extremities and spine were normal at his May 1954 
separation examination.  

In November 1979, the Veteran complained of chest pain with 
radiation to the left arm, and was hospitalized. He also 
reported a funny feeling when he turned his head, and 
occasional pain in the shoulders and neck.  X-rays of the 
cervical spine were interpreted as showing degenerative 
changes.  The diagnosis at discharge was degenerative 
arthritis of cervical spine with radiculopathy of the left 
arm.  

VA X-rays of the left hip in May 2007 were interpreted as 
showing osteoarthritis.  The VA examiner in October 2007 
diagnosed a left hip strain.  In addition, the October 2007 
VA examiner diagnosed a back strain and a February 2009 VA 
examiner diagnosed probable degenerative joint disease of the 
lumbar spine.  

The record therefore establishes the presence of current 
disabilities for the Veteran's claimed conditions.  
Furthermore, while service records do not confirm the USS 
Gudgeon's participation in a fast dive in March 1953 or a 
resulting injury, the Veteran is competent to report that 
these events occurred.  In addition, service treatment 
records do document complaints of pain involving the 
Veteran's back and hip.  Therefore, the Board finds that the 
first two elements necessary for service connection, the 
presence of a current disability and an in-service injury, 
are present. 

Regarding a causal relationship between the Veteran's current 
orthopedic conditions and his in-service injuries, the 
Veteran has reported a continuity of symptoms since service.  
In a May 2006 statement, he reported that he had experienced 
pain in his left shoulder a few inches to the left of his 
spine and pain in his left leg where it joins his body on the 
inside of his thigh for 53 years, ever since he was injured 
during service.  He also reported that he had been unable to 
turn his head fully to the left since service.  

The Veteran's reports of a continuity of symptoms must be 
weighed against the other evidence of record, including the 
lack of medical evidence of any of the claimed disabilities 
until at least 25 years after service, and the Veteran's 
statements that he has difficulty remembering back to his 
time of service.  In addition, while the Veteran has been 
diagnosed with arthritis of the cervical spine, lumbar spine, 
and left hip, there is no competent evidence demonstrating 
that these conditions manifested to a compensable degree in 
service or during the presumptive period after service.  
Moreover, the absence of any clinical evidence for decades 
after service weighs the evidence against a finding that the 
Veteran's disabilities were present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The weight of the medical evidence is also against the 
finding of a nexus between the Veteran's disabilities and 
service.  Weighing against the claims are the opinions of the 
October 2007, November 2008, and February 2009 VA examiners.  
The October 2007 VA examiner determined that the Veteran's 
disabilities were not related to service as there was no 
evidence of treatment until more than 50 years after service.  
While this opinion was rendered without review of the medical 
evidence later submitted by the Veteran showing complaints of 
neck pain dating from November 1979, these records were 
considered by the November 2008 VA examiner who provided 
medical opinions against the claim for service connection for 
a cervical spine disability in the November 2008 examination 
report and April 2009 addendum report.  Similarly, the 
February 2009 VA examiner, who reviewed the complete claims 
folder, determined that there was no specific information 
relating the Veteran's back problems to his injury during 
service.  

The evidence in favor of the claims includes a March 2007 
statement from the Veteran's VA physician and the Veteran's 
own statements regarding the etiology of his disabilities.  
With respect to the March 2007 VA medical opinion, the Board 
finds that this statement is speculative as it merely states 
that it "seems reasonable" to attribute the Veteran's 
arthritic changes to his in-service injury.  The Court has 
held that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).   In addition, the opinion 
appears to be based only on the Veteran's reported history.  
There is no indication that the VA physician reviewed the 
Veteran's service treatment records or any post-service 
records.  The failure to consider this evidence is 
significant given the lack of any medical evidence of these 
disabilities until at least 25 years after service.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993).  

With respect to the Veteran's left hip, the Board notes that 
the March 2007 medical opinion from the VA physician was 
rendered before the Veteran was diagnosed with hip 
osteoarthritis in May 2007.  Moreover, the October 2007 VA 
examiner provided an opinion against the claim, noting that 
there was no documentation of hip pain or other complaints 
related to this disability for many years after service.  The 
Veteran has not submitted additional evidence establishing 
the presence of a chronic hip disability prior to May 2007, 
therefore, the only medical evidence regarding the etiology 
of the left hip condition is the negative opinion of the 
October 2007 VA examiner.  

The Board has also considered the statements and testimony of 
the Veteran relating his current disabilities to service, but 
as a layperson, he is not competent to provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Thus, the most probative evidence pertaining to the etiology 
of the Veteran's cervical spine, back, and left hip 
disabilities are the medical opinions of the October 2007, 
November 2008, and February 2009 VA examiners.  The Board 
therefore concludes that the evidence is against a nexus 
between the Veteran's claimed disabilities and his active 
duty service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claims, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in May and June 2006 
letters.  The Veteran also received notice regarding the 
disability-rating and effective-date elements of the claims 
in March, May, and June 2006 letters.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to the claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA 
has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA 
treatment.  Additionally, the Veteran was provided proper VA 
examinations in response to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for a chronic respiratory 
condition, to include bronchiectasis, is denied. 

Entitlement to service connection for degenerative arthritis 
of the cervical spine is denied.

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is denied.

Entitlement to service connection for a left hip 
osteoarthritis is denied. 


REMAND

The Veteran was provided a VA examination in October 2007 to 
determine the etiology of any currently present left shoulder 
disability.  After reviewing the claims folder and physically 
examining the Veteran, the October 2007 VA examiner diagnosed 
a left shoulder strain and provided a medical opinion against 
the claim.  The examiner's opinion was based on the lack of 
documentation of a left shoulder disability for many years 
after service.  The examiner also noted that the only post-
service complaints came from the Veteran's recent medical 
records.  

Subsequent to the October 2007 VA examination, the Veteran 
submitted additional medical evidence in support of his 
claim, including a November 1979 private hospital report 
noting that the Veteran experienced occasional shoulder pain.  
In response to this evidence, the Veteran was scheduled for 
additional VA examinations to determine the etiology of his 
claimed cervical spine and back disabilities.  No additional 
VA examination or opinion was requested in reference to the 
Veteran's left shoulder condition. 

As the Veteran has submitted evidence documenting the 
presence of left shoulder complaints almost 20 years before 
the evidence relied on by the October 2007 VA examiner, he 
should be afforded a new VA examination.  A medical opinion 
addressing the etiology of any currently present left 
shoulder disability should also be provided.  Such opinion 
should be based on the evidence of record, including that 
submitted by the Veteran after the October 2007 VA 
examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO or the AMC should schedule the 
Veteran for a VA examination with a 
physician with the necessary expertise to 
opine on the etiology of any diagnosed 
left shoulder disability.  The claims 
folders or copies of relevant evidence 
from the claims folders, and a copy of 
this remand, must be made available to 
and be reviewed by the examiner.  

After reviewing the claims folder and 
physically examining the Veteran, the 
examiner should proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
any current left shoulder disability is 
related to the Veteran's active duty 
service, including his March 1953 
shoulder injury.  

The examiner is advised that the Veteran 
is competent to report injuries that 
occurred during service, and the 
Veteran's reports must be considered.  

The rationale for any opinions should 
also be provided.

2.  The claim should then be 
readjudicated with consideration of all 
evidence.  If the claim remains denied, 
the AOJ should issue a SSOC before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
Mary Gallagher
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


